[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 352 
According to the course of dealing between these parties, the shipment of the cheese bought by Chapman for Webb, Turner  Co. usually, if not invariably, preceded the payment of the price. No notice to the plaintiff was shown that Chapman's authority was limited to purchases for cash on delivery. On the contrary, the plaintiff testified that he had no knowledge of any such restriction. Chapman was introduced to him by one of the defendants' firm, as authorized to purchase cheese for them. With defendants' knowledge, he put up a sign as agent for them. His dealings as such agent were numerous and extensive. The cheese was delivered, marked and shipped to the defendants according to Chapman's directions, and regularly paid for at a subsequent time, with the exception of the three lots now in controversy. We see no ground upon which the judgment should be disturbed.
Judgment affirmed, with costs.
All concur; GROVER, J., in result.
Judgment affirmed. *Page 354